--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


CREDIT   FACILITY   AGREEMENT


BY AND AMONG


THE EMPIRE SPORTS & ENTERTAINMENT HOLDINGS CO.


AND


THE EMPIRE SPORTS & ENTERTAINMENT, CO.


AND


EXCX  FUNDING CORP.


AND


BARRY HONIG AND MICHAEL BRAUSER, LENDERS


Executed and Effective as of February 23, 2011

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


CREDIT  FACILITY  AGREEMENT



THIS CREDIT FACILITY AGREEMENT is made and effective as of February __, 2011
(the “Effective Date”), by and among The Empire Sports &Entertainment Holdings
Co., a Nevada corporation (the “Parent”),The Empire Sports & Entertainment, Co.,
a Nevada corporation (the “Operating Sub”), and EXCX  Funding Corp.,  a Nevada
corporation(“ EXCX ” and together with Parent and the Operating Sub,
the“Borrowers”), a wholly-owned subsidiary of the Parent, andeach party that
from time to time is a “Lender” hereunder(each, a “Lender” and collectively, the
“Lenders”).
 
RECITALS
 
WHEREAS, Borrowers desire and have applied to Lenders for a credit facility
under which Borrowers would be joint and several obligors, consisting of a loan
pursuant to which $4.5 million can be borrowed on a senior secured basis (but
which amount may be increased by up to $1.0 million at the sole and absolute
discretion of Lenders) (the “Loan”);
 
WHEREAS, the Loan will be funded into a segregated pledgedAccount (as
hereinafter defined) established by  EXCXwhich will be pledged to Lenders, and
which will be funded by Lenders, into which all proceeds from the Events (as
hereinafter defined) shall be paid as received, which upon approval by Lenders
may be reborrowed from time to time by  EXCX for further expenses of the Events;
 
WHEREAS, the Loan shall be used exclusively to fund the costs and expenses of
Events upon the prior written approval of the amount, terms and conditions of
each Event cost or expense sought to be paid, by Lenders as provided in Section
1.1.3 hereof; and
 
WHEREAS, Lenders are each willing to accommodate the request for credit upon and
subject to the terms, conditions and provisions of the Loan Documents (as
hereinafter defined) and to fund the Loan into the account established therefore
and listed on Schedule 1.1.1 hereof (the “Account”);
 
NOW, THEREFORE, for good and valuable consideration (receipt and sufficiency of
which are hereby acknowledged), and intending to be legally bound hereby,
EXCX  and each Lender hereby agree as follows:
 
ARTICLE 1:            THE CREDIT FACILITIES
 
1.1.         Loan Facility.
 
1.1.1.          Establishment of Credit Facility.  Subject to the terms and
conditions of and in reliance upon the representations and warranties in the
Loan Documents, each Lender will lend funds to the Borrowers on a senior secured
basis through Advancesto the Account which Account shall be subject to the
Security Interest pursuant to this Agreement and as required by the Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
1.1.2.          Facility Maturity. The Loan Facility will mature on January 31,
2012 (as may be extended from time to time in Lenders’ sole and absolute
discretion, “Loan Maturity Date”).  The failure by Borrowers to repay any
portion of the Loan Facility on or before the Loan Maturity Date shall not be
deemed an Event of Default to the extent of the non-collection by the Borrowers
on or before January 15, 2012 of accounts receivable in connection with any
pay-per-view sales of Events, provided, however, no Event Expenditures shall be
made following the Loan Maturity Date and all payments and collections which
shall be transmitted or occur after the Loan Maturity Date shall in all respects
comply with the requirements of this Agreement including, without limitation,
that payment of funds into the Account shall, on the Loan Maturity Date ,
immediately be applied to repayment of the Loan in accordance herewith, until
all outstanding amounts payable under the Loan Documents shall be paid in full.
 
1.1.3.          Use of Proceeds.  The funds advanced under this Loan Facility
shall be used by EXCX exclusively for events of the Parent, EXCX  and/or the
Operating Sub(the “Events”),as more fully described in Schedule 1.1.3, as may be
amended or supplemented from time to time by mutual agreement of  EXCX and
Lenders.  Parent, the Operating Sub and EXCXcovenant and agree that Parent shall
cause any and all Event proceeds to be deposited into the Account exclusively,
and not into any account of Parent, and such proceeds shall at all times be
deposited and held only in the segregated account of  EXCXpledged to Lenders
hereunder, nor permit EXCX to make any distributions to Parent until all
Advances are repaid in full to Lenders (including, without limitation, all fees
and expenses of the Loan.  Parent and/or the Operating Subshall at all
timesinstruct or cause to be instructed such Event participants to pay all
proceeds resulting from Events into the Account and in the event that any
proceeds of Events shall be received by Parent (or any other party) they shall
be held in trust for  EXCX andLenders and shall be promptly (within one (1)
business day) transmitted to the Account.
 
1.1.4.          Loan Notes.  The indebtedness under the Loan Facility and the
corresponding obligation of EXCX, the Operating Sub and Parentto repay each
Lender  in accordance with the terms hereof will be evidenced by one or more
Loan Notes (as amended, restated, replaced, supplemented, extended or renewed
from time to time, each, a “Loan Note”; collectively, the “Loan Notes”) payable
to the order of each Lender.  The Loan Notes will be due and payable in full on
the Loan Maturity Date.  The maximum liability under such Loan Notes will be
limited at all times to the actual amount of indebtedness (including principal,
interest, fees, expenses and indemnities) then outstanding under the Loan
Facility.  Each Lender is authorized to note or endorse the date and amount of
each Advance and each payment under the Loan Facility on a schedule, if any,
annexed to and constituting a part of the Loan Notes.  Such notations or
endorsements, if made, will constitute primafacie evidence of the information
noted or endorsed on such schedule, but the absence of any such notation or
endorsement will not limit or otherwise affect the obligations or liabilities of
Borrowers thereunder and hereunder.
 
1.1.5.          Interest.  Interest on any unpaid Advances under the Loan
Facility (and with respect to any other amounts advanced by Lenders to or on
behalf of Borrowers or otherwise outstanding under the Loan Documents, including
any unpaid fees and expenses)and any unpaid Preferred Return Fee which is
payable hereunder commencing with the date upon which such Preferred Return Fee
should have been paid hereundershall accrue at the annual rate equal to the
following: (A) the amount of interest, fees, costs and expenses incurred by
Lenders under that certain Grid Time Promissory Note dated as of February 10,
2012 by and between each Lender and J.P. Morgan; plus six(6%) percentper
annum,payable on the  Loan Maturity Date.
 
 
2

--------------------------------------------------------------------------------

 
 
1.1.6.          Repayment and Prepayment. EXCX, the Operating Sub and Parent,
hereby, jointly and severally, promise to pay Lenders the aggregate indebtedness
under the Loan Facility (and other Loan Documents) in accordance with the
following provisions.  The outstanding indebtedness under the Loan Facility
(including all principal, interest, fees, expenses and indemnities) is due and
payable in its entirety on the Loan Maturity Date, provided however, that, in
the sole discretion of the Lenders, the due dates of Advances shall be deemed to
be immediately due and payable (i) if any of the Eventsdoes not occur as
scheduled and is not rescheduled to occur on a date which falls within one
hundred and twenty (120) days after the originally scheduled date therefor but
not on or after the Loan Maturity Date,(ii) upon the occurrence of an Event of
Default,  or (iii) upon termination of this Agreement.
 
1.2.         Determination of Commitment Amounts.
 
1.2.1.          Commitment; Commitment Increases.  Upon the execution of this
Agreement and satisfaction of the conditions precedent set forth in Article 2
hereof, the Loan Commitment established hereunder will be $4.5 million (“Initial
Loan Commitment”).  Notwithstandingtheforegoing, upon Borrowers’ request and
satisfaction of the conditions precedent set forth in Article 2 Lenders (in
their sole and absolute discretion) may establish one or more additional
Facilities (which will become part of the Loan Facility) pursuant to which the
Initial Loan Commitment may be increased from time to time by up to$1.0 million
for a total Loan Commitment of up to $5.5 million.
 
1.3.         Advances.
 
1.3.1.          Advances.  The Advance in the amount of the Initial Loan
Commitment shall be made upon satisfaction of all of the Conditions Precedent
set forth in Article 2 hereof..  
 
1.3.2.          Funding Advances.  Subject to the satisfaction of and compliance
with the terms and conditions hereof Lenders will make their portion of the Loan
Commitment available by crediting such amount to the Account (or by such other
means as Lenders may consider reasonable).
 
1.3.3.          Obligation to Advance.  No Lender will be obligated to make or
permit any Advance under the following circumstances:  (a) if the principal
amount of such Advance plus the aggregate amount outstanding under the Loan
Facility would exceed the Loan Commitment, or (b) during the existence of a
Default or an Event of Default hereunder, or (c) if such Advance would cause a
Default or Event of Default hereunder.
 
1.4.         Payments in General.
 
1.4.1.          Manner and Place of Payments.  All payments of principal, fees,
expenses, indemnities and other amounts due under the Loan Documents must be
received by the Borrowers by wire transfer in immediately available funds in
U.S. dollars (and without any deduction, offset, netting, reservation of rights
or counterclaim) on or before Two O’clock (2:00) p.m. Eastern Time (“ET”) on the
due date therefor at the principal office of the Borrowers set forth in Notice
Section hereof or at such other place as the Borrowers may designate from time
to time.
 
 
3

--------------------------------------------------------------------------------

 
 
1.4.2.          Special Payment Timing Issues.  Whenever any payment to be made
under any Loan Document is due on a day that is not a Business Day, then such
payment may be made on the next succeeding Business Day.  Any funds received
by   EXCX after 2:00 p.m. ET on any day will be deemed to be received on the
next succeeding Business Day.
 
1.4.3.          Application of Payments.  All payments and other funds received
by Lendersunder the Loan Documents will be applied in the following order:  (a)
first to the payment of any fees and charges due under the Loan Documents, and
(b) then to any obligations for the payment of expenses, costs and indemnities
due under the Loan Documents, and (c) then to the payment of interest due and
owing under the Loan Documents and (d) then to the Preferred Return Fee, and (e)
then to the principal indebtedness due under the Loan Facility, and (f) then to
principal outstanding (but not yet due) under the Loan Facility, and (g) then to
any other interest accrued under the Loan Documents, and (h) then to any other
indebtedness of any Borrowers or other Obligor to any Lender.
 
1.4.4.          Payment of Expenses, Indemnities and Protective Advances.  If
any funds are advanced or costs are incurred by any Lender to or on behalf of
Borrowers or otherwise as permitted under the Loan Documents (including as
protective advances), otherthan Advances pursuant to Section 1.4, then such
advances or costs must be re-paid to lenders in their entirety immediately upon
the earlier of (a) awareness by Borrowers of the advance or incurrence thereof
or (b) demand by Lenders for payment thereof.
 
1.4.5.          Late Payments.  If any payment (of principal, interest, fees,
expenses, indemnities or other amounts) due under any Loan Document is not
received by Lenders in immediately available funds on or before the due date
therefor, then each of the Borrowers (jointly and severally) hereby agrees (to
the maximum extent not prohibited by applicable law) to pay to Lenders a late
payment charge equal to five (5%) percent of the amount of such late
payment.  Additional and separate late payment charges (to the maximum extent
not prohibited by applicable law) may be subsequently imposed hereunder by
Lenders from time to time if any late payment or late payment charge is not
received by Lenders in immediately available funds on or before the 30th
calendar day after any demand therefor.  The late payment charges due under this
Section are in addition to any other interest, fees, charges, expenses or
indemnities due under the Loan Documents.
 
1.4.6.          Default Interest.  During the existence of a Default or an Event
of Default hereunder, Borrowers hereby agree (to the maximum extent permitted by
applicable law) to pay to Lenders commencing on the date of occurrence of such
Default or Event of Default interest on any indebtedness outstanding hereunder
at the rate of Eighteen (18%) percent per annum.
 
1.4.7.          Usury Savings Provision.  Notwithstanding any provision of any
Loan Document, Borrowers (individually and collectively) are not and will not be
required to pay interest at a rate or any fee or charge in an amount prohibited
by applicable law.  If interest or any fee or charge payable on any date would
be in a prohibited amount, then such interest, fee or charge will be
automatically reduced to the maximum amount that is not prohibited.  To the
extent that any prohibited amount is actually received by any Lender, then such
amount will be automatically deemed to constitute a repayment of principal
indebtedness hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
1.5.         Release of Security.  Upon termination of the Loan Documents
theneach Lender (at the written request and expense of Borrowers) (i) will
release the Obligors and the property serving as Collateral under the Loan
Documents (without representation, warranty, recourse, liability or
indemnification of any kind by or to any Lender), and (ii) will execute and
deliver such UCC termination statements, mortgage releases, deed of trust
releases, and other documentation and instruments (all in form and substance
reasonably acceptable to Lenders) as may be reasonably requested and provided to
Lenders to effect such releases and terminations, and (iii) will terminate and
cancel all Commitments under the Loan Documents.
 
1.6.         Fees and Other Compensation.
 
1.6.1.          Preferred Return. Borrowers shall accrue and be obligated to pay
a fee equal to fifteen (15%) percent of the Initial Loan Commitment (the
“Preferred Return Fee”), and in the event of any increase in the Loan Commitment
amount, as provided in Section 1.2.1 hereof, on the date of such increase,
fifteen (15%) percent of such increased Loan Commitment amount.The Preferred
Return Fee shall be payable, if at all, only out of the Net Profits from Events,
and not as additional interest on the Loan.  Each Lender and Sheldon Finkel
(“SF”) shall be entitled to one-third (1/3)  (the “Pro-Rata Portion”) of the
Preferred Return FeeNotwithstanding anything herein or in any Loan Documents to
the contrary, the Preferred Return Fee shall not be paid in the event there
exist net losses with respect to Events(“Net Loss”) or the Advances are not
repaid in full upon the termination of the Loan. For purposes hereof, ”net
profit” and “Net Loss” shall be determined by the Parent‘s CFO in accordance
with GAAP.
 
1.6.2.          Issuance of Shares.  As additional compensation for the cost and
risk incurred associated with underwriting and establishing the Loan Facility
(but in no way affecting or relieving EXCX, the Operating Sub or Parentof any of
its obligations to fully and timely perform and to repay the entire indebtedness
due under the Loan Documents and the Preferred Return Fee), the Parent shall on
the Effective Date issue and grant to each of Lenders and SF(or their designees)
his Pro Rata Portion of an aggregate of 2,250,000 newly issued shares of the
Parent’s restricted common stock (the “Shares”).
 
1.6.3.          Other Fees.  Other fees and charges may be imposed by any Lender
for services rendered under and in accordance with other agreements among   EXCX
and Lender.
 
ARTICLE 2:            CONDITIONS PRECEDENT
 
2.1.         Closing Conditions.  The obligation of any Lender to execute and
perform the Loan Documents, and to establish the Loan Facility, and to fund the
Advances are subject to the following conditions precedent (unless and except to
the extent expressly waived by each Lender in their sole and absolute
discretion):
 
 
5

--------------------------------------------------------------------------------

 
 
2.1.1.             Compliance.
 
2.1.1.1.          Fees and Expenses.  Borrowers must have paid all fees and
expenses due and payable hereunder, including all fees due and payable under
Section 1.6 and the reasonable fees and expenses of each Lender’s attorneys with
respect to the preparation, negotiation and execution of the Loan Documents.
 
2.1.1.2.          Representations.  Each, and all, representations and
warranties contained in this Agreement (including those in Article 3) and in
each other Loan Document, certificate or other writing delivered to Lenders
pursuant hereto or thereto on or prior to the Closing Date must be true, correct
and complete in all material respects on and as of the Closing Date, except for
such deviations disclosed in writing and acceptable to each Lender.
 
2.1.1.3.          No Default.  There must not be any Default or Event of Default
hereunder or any default under any other Loan Document on the Closing Date, and
there must not be any such Default or Event of Default occurring as a result of
executing or advancing funds under the Loan Documents, except for such defaults
disclosed in writing and acceptable to each Lender.
 
2.1.1.4.          No Material Change.  There must not have been (in Lenders’
reasonable opinion) any Material Adverse Change in the Borrowers’ business or
prospects..
 
2.1.2.             Documents.  Lenders must have received the following
documents, agreements and certificates (together with all exhibits and schedules
thereto), each duly executed, in form, substance and amount satisfactory to
Lenders and, when applicable, recorded or filed in the appropriate public
office:
 
2.1.2.1.          Credit Agreement.  This Agreement.
 
2.1.2.2.          Promissory Notes.  The Notes as described in Section 1.1.4.
 
2.1.2.3.          Security Agreements, Collateral Assignments and Pledge.  A
security agreement, blocked account agreement, collateral account agreement for
the Account, and pledgein favor of Lenders granting Lenders a first priority
security interest in and to and collaterally assigning to Lenders all of
Parent’s and EXCX’s tangible and intangible personal property, assets (including
fixtures), accounts, whether now owned or hereafter acquired, and the proceeds
and products thereof, as collateral security for the indebtedness and
obligations hereunder, togetherwith all necessary financing statements and
termination statements (each as filed), stock certificates and powers executed
in blank, waivers and consents, and evidence of any other recordations required
by applicable law or by Lenders to perfect such security interests in a manner
that will be subject only to Permitted Liens.
 
2.1.2.4.          Pledge and Security Agreements.  One or more equity pledge and
security agreements executed by Parent in favor of Lenders pledging (among other
things) all of such pledgor’s outstanding equity interests and rights with
respect to  EXCX (including any warrants, options or convertible rights
therefor) as collateral security for the indebtedness and obligations hereunder,
togetherwith the certificates therefor (if any), powers executed in blank, and
all necessary financing statements, evidence of registration and other documents
required by applicable law or by Lenders to perfect such liens in a manner that
will be subject only to Permitted Liens.
 
 
6

--------------------------------------------------------------------------------

 
 
2.1.2.5.          SF Contribution Agreement and Security Agreement; Personal
Guaranty.An agreement (the “Contribution Security Agreement”), acceptable in
form and substance to Lenders,under which SF shall be obligated  to pay or
reimburse Lenders the Pro Rata Portion of any Net Losses from Events, and an
agreement in form and substance satisfactory to Lenders irrevocably pledgingto
Lenders that certain irrevocable letter of creditdated June __, 2010 and issued
by Signature Bank in favor of SF( the “SF LC”)andthe proceeds therefrom and any
and all funds on depost in any account securing the SF LC to the extent such
proceeds are payable to SF , and all necessary security agreements and financing
statements, and other documents necessary or appropriate to secure in favor of
Lenders the obligations under the Contribution SecurityAgreement,including a
personal guaranty of the SF to Lenders to pay the Pro Rata Portion of Net Losses
net of Lenders’ collections under the SF LC.
 
2.1.2.6.          Other Documents.  Lenders must have received any additional
agreements, documents and certificates as Lenders or their counsel may
reasonably request.
 
2.2.        Account Withdrawals.  Prior to any payments or withdrawals from
funds at any time on deposit in the Account for the purposes of the Use of
Proceeds of the Advances in accordance with Section 1.1.3 hereof (the “Event
Expenditures”), Borrowers shall satisfy each of the following conditions
precedent and such right of the Account signatory to authorize withdrawal of
funds from the Account shall be limited and shall be subject to the following
conditions precedent:
 
2.2.1.             Request.  SF shall be the sole authorized signatory for the
Account and shall approve the purpose for and payment of all Event
Expenditures.  Any withdrawals or payment of funds from the Account shall
require SF signature (other than if and when Lenders are authorized  to sign for
any such withdrawals or payments of funds under any Loan Documents) and Lenders
must have received awrittenAdvance Event Authorizationrequest certified by SF in
reasonable detail to permit Lenders to review the nature and purpose of the
payment and all matters related thereto, which shall include all documents to
permit Lenders’ review and approval of all contracts and agreements related
thereto, and approved such request.  Notwithstanding the foregoing, the
following expenditures shall be deemed to be pre-approved by Lenders: (i)
$1,250,000 to Kenny Chesney, (ii) $800,000 to Carrie Underwood, (iii) $750,000
to Rascal Flatts, (iv) $250,000 to Miranda Lambert, and (v) all expenses
previously described in the budget for the Capital Hoedown Event which was
delivered by SF to the Lenders.  Further notwithstanding the foregoing, no such
approval by Lenders shall be required with respect to the Capital Hoedown Event
if the budget with respect thereto does not exceed five million dollars
($5,000,000).
 
2.2.2.             An Advance Event Authorization shall be deemed approved in
the event that within 24 hours from delivery of detail necessary to permit
review by Lenders, no Lender has objected to any aspect of the proposed Event
Expenditure, or documents or agreements related thereto.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2.3.             Other Documents.  Lenders must have received any additional
documents, certificates and opinions as anyLender or their counsel may
reasonably request.
 
2.2.4.             Compliance.
 
2.2.4.1.          Fees and Expenses.  Borrowers must have paid (or made
acceptable arrangements with Lenders to pay) all fees and expenses due and
payable hereunder, including all reasonable expenses incurred in connection with
or as a result of reviewing and funding any Advance Event Authorization request.
 
2.2.4.2.          Representations.  Each, and all, representations and
warranties contained in the Loan Documents (including those in Article 3) and in
each other certificate or other writing delivered to Lenders pursuant hereto or
thereto on or prior to the Closing Date must be true, correct and complete in
all material respects on and as of the expense payment date, except for such
deviations disclosed in writing and acceptable to each Lender (which disclosure
will not constitute Lenders’ waiver or acceptance thereof).
 
2.2.4.3.          No Default.  At any time on, as of or prior to the expense
payment date, there must not be or have been any Default or Event of Default
hereunder or any default under any other Loan Document, and there must not be
any such Default or Event of Default occurring as a result of funding such
expense, except for such defaults disclosed in writing and acceptable to each
Lender (which disclosure will not constitute Lenders’ waiver or acceptance
thereof).
 
2.2.4.4.          No Material Change.  There must not have been (in Lenders’
reasonable opinion) any Material Adverse Change between the Closing Date and the
expense payment date.
 
ARTICLE 3:            REPRESENTATIONS AND WARRANTIES
 
The Parent and the Borrower, as of the Closing Date and the Settlement Date for
each Advance hereunder, hereby (jointly and severally) represent and warrant, as
follows:
 
3.1.        Organization and Good Standing.  The Parent, the Operating Sub
and   EXCX (a) are duly organized, validly existing and in good standing under
the laws of their jurisdiction of organization, and (b) have all requisite power
and authority to own their properties and to conduct their business as now
conducted and as currently proposed to be conducted, and (c) are duly qualified
to conduct business as a foreign organization and are currently in good standing
in each state and jurisdiction in which it conducts business, except where
failure to be duly qualified and in good standing could not have a Material
Adverse Effect.
 
3.2.        Power and Authority.  The Parent, the Operating Sub and   EXCX each
have all requisite power and authority under applicable law and under its
Organic Documents, Authorizations and Licenses to execute, deliver and perform
the obligations under the Loan Documents to which it is a party.  All actions,
waivers and consents (corporate, regulatory and otherwise) necessary or
appropriate for EXCX, the Operating Sub or Parentto execute, deliver and perform
the Loan Documents to which it is a party have been taken and/or received.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.        Validity and Legal Effect.  This Agreement constitutes, and the
other Loan Documents to which the Parent, the Operating Sub andEXCX are a party
constitute (or will constitute when executed and delivered), the legal, valid
and binding obligations of the Parent and   EXCX (jointly and severally)
enforceable against each of them in accordance with the terms thereof, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and by general principles of equity.
 
3.4.        No Violation of Laws or Agreements.  The execution, delivery and
performance of the Loan Documents (a) will not violate or contravene any
material provision of any material law, rule, regulation, administrative order
or judicial decree (federal, state or local), and (b) will not violate or
contravene any provision of the Organic Documents of the Parent or the Borrower,
and (c) will not result in any material breach or violation of (or constitute a
material default under) any material agreement or instrument by which the
Parent, the Operating Sub or EXCX or any of its property may be bound, and (d)
will not result in or require the creation of any Lien (other than pursuant to
the Loan Documents) upon or with respect to any properties of the Parent or the
Borrower, whether such properties are now owned or hereafter acquired.
 
3.5.        Title to Assets; Existing Encumbrances; Identification of
Intellectual and Real Property.
 
3.5.1.             The Parent, the Operating Sub and EXCX each have good and
marketable title to all of their owned real and personal property assets and the
right to possess and use all of their leased or licensed real and personal
property assets.  All such property interests are free and clear of any Liens,
except for Permitted Liens (as defined in Section 5.5).  Each such property and
asset owned, leased or licensed by Parent, the Operating Subor  EXCXis titled,
leased or licensed in the current legal name of such entity.
 
3.5.2.             Intellectual Property –The Parent, the Operating sub
and   EXCX have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the Parent’s filings with the SEC and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Parent, the Operating Sub
nor   EXCXhas received a notice (written or otherwise) that any of the
intellectual property rights used by the Parent, the Operating Sub or   EXCX
violates or infringes upon the rights of any Person. To the knowledge of the
Parent, the Operating Sub and the Borrower, all such intellectual property
rights are enforceable and there is no existing infringement by another Person
of any of the intellectual property rights.  The Parent, the Operating Sub
and   EXCX have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
3.5.3.             Real Property –The Parent, the Operating Sub and   EXCX have
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Parent and the Borrower, in each case free and
clear of all Liens, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Parent, the Operating Sub and   EXCX and Liens
for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Parent, the Operating Sub and   EXCX are held by them
under valid, subsisting and enforceable leases with which the Parent, the
Operating Sub and   EXCX are in compliance.
 
3.6.        Capital Structure and Equity Ownership.  Schedule 3.6 accurately and
completely discloses (a) the number of shares and classes of equity ownership
rights and interests of the Parent, the Operating Sub and   EXCX authorized
and/or outstanding (whether existing as common or preferred stock, general or
limited partnership interests, or LLC membership interests, or warrants, options
or other instruments convertible into such equity), and (b) the ownership
thereof and the price per share or interest paid therefor, and (c) the existence
of preferential returns or liquidation rights with respect to any such class of
equity, and (d) the existence of any enhanced voting rights, veto rights or
director designation rights with respect to any such class of equity, and with
respect to options, warrants and convertible instruments, the price, duration
and conversion factor thereof.  All such shares and interests are validly
existing, fully paid and non-assessable.
 
3.7.        Subsidiaries, Affiliates and Investments.  Schedule 3.7 accurately
and completely discloses (a) each Subsidiary and Affiliate of the Parent, the
Operating Subor   EXCX (other than its officers and directors) and (b) each
investment in or loan to any other Person by  EXCXin excess of $25,000.
 
3.8.        Material Contracts.  Schedule 3.8 (a) accurately and completely
discloses each Material Contract (as defined below) of the Parent, the Operating
Sub and EXCX, and (b) also indicates the following information with respect to
each such contract:  (1) the contract parties thereunder, and (2) the contract
term and any options or renewals thereto, and (3) the monthly payment required
thereunder, and (4) any restrictions on assignments, and (5) any restrictions on
disclosure of the terms thereof, and (6) the existence of any breaches or
defaults thereunder.  Neither the Parent, the Operating Subnor   EXCX has
committed any unwaived breach or default under any Material Contract (whether or
not listed on Schedule 3.8), and after due inquiry and investigation, neither
Parent, the Operating Sub nor EXCX has any knowledge or reason to believe that
any other party to any such Material Contract (whether or not listed on Schedule
3.8) has or might have committed any unwaived breach or default thereof.  For
purposes of this Section 3.8, a “Material Contract” includes the following types
of agreements to which the Parent, the Operating Sub or   EXCX is a party:  (1)
any contract either with annual compensation, consideration or payments in
excess of $100,000 or with aggregate compensation, consideration or payments in
excess of $100,000, and (2) any lease of real estate or office space from which
the Parent, the Operating Sub or   EXCX conducts its primary business operations
or from which Parent, the Operating Sub or  EXCX conducts retail operations, and
(3) any other agreement or contract the loss or breach of which could reasonably
be expected to have or cause a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
3.9.        Licenses and Authorizations.  Each of the Parent, the Operating Sub
and   EXCX possess all Licenses and other Authorizations necessary or required
in the conduct of its businesses and/or the operation of its properties as
presently conducted or proposed to be conducted.  Each material Authorization is
valid, binding and enforceable on, against and by the Parent, the Operating Sub
or the Borrower.  Each material Authorization is subsisting without any defaults
thereunder or enforceable adverse limitations thereon, and no Authorization is
subject to any proceedings or claims opposing the issuance, continuance,
renewal, development or use thereof or contesting the validity or seeking the
revocation thereof.  Schedule 3.9 accurately and completely lists each material
Authorization of the Parent, the Operating Sub and the Borrower, togetherwith
relevant identifying information describing such Authorizations.  .
 
3.10.      Taxes and Assessments.  The Parent, the Operating Sub and   EXCX have
timely filed all required tax returns and reports (federal, state and local) or
has properly and timely filed for extensions of the time for the filing thereof.
Neither the Parent, the Operating Subnor   EXCXhas knowledge of any deficiency,
penalty or additional assessment due or appropriate in connection with any such
taxes.  All taxes (federal, state and local) imposed upon the Parent, the
Operating Sub or   EXCX or any of its properties, operations or income have been
paid and discharged prior to the date when any interest or penalty would accrue
for the nonpayment thereof.
 
3.11.      Litigation and Legal Proceedings.  Except as set forth on Schedule
3.11, there is no litigation, claim, investigation, administrative proceeding,
labor controversy or similar action that is pending or (to the best of each of
the Parent, the Operating Sub and the Borrower’s knowledge and information after
due inquiry) threatened against the Parent, the Operating Sub or   EXCX or its
properties that, if adversely resolved, could reasonably be expected to have or
cause a Material Adverse Effect.
 
3.12.      SEC Reports; Financial Statements.  The Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Parent under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Parent included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Parent and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments
 
 
11

--------------------------------------------------------------------------------

 
 
3.13.      Accuracy of Other Information.  All written information contained in
any application, schedule, report, certificate, or any other document furnished
to any Lender by the Parent, the Operating Sub or any  EXCX or any other Person
(on behalf of any Borrower) in connection with the Loan Documents is in all
material respects true, accurate and complete, and no such Person (including
Borrowers) has omitted to state therein (or failed to include in any such
document) any material fact or any fact necessary to make such information not
misleading.
 
3.14.      Compliance with Laws Generally.  The Parent, the Operating Sub and
each  EXCX is in compliance in all material respects with all material laws,
rules, regulations, administrative orders and judicial decrees (federal, state,
local and otherwise) applicable to it, its operations and its properties.
 
3.15.      Fees and Commissions.  Except as required by Section 1.6, neither the
Parent, the Operating Subnor EXCXowes any fees or commissions of any kind in
connection with this Agreement or the transactions contemplated hereby,
andneither the Parent, the Operating Subnor  EXCX knows of any claim (or any
basis for any claim) for any fees or commissions in connection with this
Agreement or the transactions contemplated hereby.
 
3.16.      Solvency.  The Parent, the Operating Sub and   EXCX are not
“insolvent,” as such term is defined in Section 101(32) of the Bankruptcy Code
(11 U.S.C. § 101(32)).  Neither the Parent, the Operating Sub nor the Borrower,
by virtue of its obligations and actions in connection with the Loan Documents,
has engaged or is engaging in any transaction that constitutes a fraudulent
transfer or fraudulent conveyance under applicable federal or state law
(including under Section 548 of the Bankruptcy Code or under the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act).
 
3.17.      Proper Business Purpose – Waiver of Conflict.  Parent, the Operating
Sub and EXCXagree and acknowledge that the Loan Documents have been entered in
furtherance of a proper business purpose of Parent in order to permit Parent to
perform the Events as to which Parent acknowledgesare valuable and would not
otherwise have been available to Parent due to financial limitations and access
to resources.  Parent, , the Operating Sub EXCX and Lender acknowledge the
potential conflict of interest resulting from the relationship of Lenders and SF
to Parent and Borrower, and waive any and all conflicts of interest in
connection with the Loan Documents, and the execution and performance
thereof.  Parent, the Operating Sub and EXCXacknowledge that it is in the best
interest of the Parent, the Operating Sub and EXCXto undertake the Events and as
such the arrangements hereunder are reasonable and necessary in order to pursue
such opportunities and acknowledge and agree that the Loan Documents have been
negotiated on an arms-length basis, in good faith and are fair to the Borrowers.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 4:            AFFIRMATIVE COVENANTS
 
Each of EXCX, the Operating Sub and Parent(jointly and severally) hereby
covenants and agrees that, so long as any indebtedness remains outstanding
hereunder, each EXCX, the Operating Sub and Parent will comply with the
following affirmative covenants:
 
4.1.        Loan Purpose.  Borrowers shall use the proceeds of any Advance
hereunder exclusively as set forth in Section 1.1.3.for Event Expenditures, and
any withdrawal of funds from the Account shall be used exclusively for such
Event Expenditures in accordance with the procedures for approval thereof
contained in Section 2.2, and such limitations shall be applicable to all funds
at any time on deposit or in transit, due or payable, on account of Events,
whether or not deposited or to be deposited in the Account, including, without
limitation, from the Advances made by Lenders or funds received or to be
received or deposited as proceeds from Events.
 
4.2.        Monitoring Compliance; Occurrence of Certain Events.  Borrowers at
all times will maintain (and comply with) commercially reasonable procedures and
systems designed to monitor compliance and to detect instances of non-compliance
with the Loan Documents.  The Borrowers will notify Lenders in writing
immediately upon (a) the occurrence of any Default or Event of Default
hereunder, or (b) the occurrence of any Default or Event of Default under any
other Loan Document, or (c) the happening of any event or the assertion or
threat of any claim that could reasonably be expected to have or cause a
Material Adverse Effect.  Borrowers shall notify all banks and financial
institutions that Lenders or their representative is authorized at all times to
request and receive information and reports from such organizations and to have
full information access to the Account and any other accounts, including
duplicate statements sent to be provided directly to Lenders, upon request.
 
4.3.        Compliance with Laws.  Borrowers will comply in all material
respects (a) with all material laws, rules, regulations and orders (federal,
state, local and otherwise) applicable to its business, and (b) with the
provisions and requirements of all Authorizations.  Parent, the Operating Sub
and EXCXshall notify Lenders immediately in detail of any actual or alleged
material failure to comply with or violation of any such laws, rules,
regulations or orders, or under the terms of any of such Authorizations, or of
the occurrence or existence of any facts or circumstances that with the passage
of time, the giving of notice or otherwise could create such a failure to comply
or violation or could reasonably be expected to occasion the termination of any
of such Authorization.
 
4.4.        Further Assurances. From time to time, the Borrowers will execute
and deliver (or will cause to be executed and delivered) such supplements,
amendments, modifications to and/or replacements of the Loan Documents and such
further instruments as may be reasonably required to effectuate the intention of
the parties to (or to otherwise facilitate the performance of) the Loan
Documents.
 
4.5.        Other Information.  Borrowers will provide Lenders with any other
documents and information (financial or otherwise) reasonably requested by
Lenders or its counsel from time to time.
 
 
13

--------------------------------------------------------------------------------

 
 
4.6.        Insurance.  Borrowers shall at all time secure and maintain general
liability, officer and director and Event insurance (weather, injury, and if
approved by SF profit coverage, in such amounts and on such terms and subject to
such conditions sufficient to insure 100% of the Event cost approved by
Lenders).
 
ARTICLE 5:            NEGATIVE COVENANTS
 
Each of EXCX, the Operating Sub and Parent (jointly and severally) hereby
covenants and agrees that, so long as any indebtedness remains outstanding
hereunder, EXCX, the Operating Sub and Parentwill comply with the following
negative covenants:
 
5.1.        Event Expenditures. Neither EXCX, the Operating Sub nor Parentwill
not incur expenditures for any Event in excess of the amounts provided on
Schedule 1.1.3and Event Expenditures previously approved by Lenders, without the
prior written consent of the Lenders.
 


5.2.        Additional Indebtedness.  NeitherEXCX, the Operating Sub nor
Parentwill borrow any monies or create, incur, assume or permit to exist any
additional indebtedness, obligations or liabilities (including monitory
obligations evidenced by a promissory note and monetary obligations)
exceptBorrowings in existence as of the date of this Agreement and from Lenders
or except as approved in writing by the Lenders prior to incurring such
additional indebtedness.
 
5.3.        Guaranties.  NeitherEXCX, the Operating Sub nor Parentwill
guarantee, assume or otherwise be or agree to become liable in any way, either
directly or indirectly, for any additional indebtedness or liability of any
other Person, exceptasfollows (collectively, the “Permitted Guaranties”):  (a)
in favor of Lenders, or (b) to endorse checks, drafts and negotiable instruments
for collection in the ordinary course of business, or (c) to the extent that
Lenders otherwise consent in writing.
 
5.4.        Loans.  NeitherEXCX, the Operating Sub nor Parentwillmake any loans
or advances to any other Person.
 
5.5.        Liens and Encumbrances; Negative Pledge.  Neither Parent nor  EXCX
will create, permit or suffer the creation or existence of any Liens on any of
its property or assets (real or personal, tangible or intangible),
exceptasfollows (collectively, the “Permitted Liens”), which Permitted Liens
shall not, unless previously approved as an Event Expenditure, be discharged as
an Event Expenditure in connection with any Event:
 
a.          Liens in favor of Lenders as security for the Obligations under the
Loan Documents; and
 
b.          Liens for taxes, assessments or other governmental charges (federal,
state or local) that are not yet delinquent or that are then being currently
contested in good faith by appropriate proceedings diligently prosecuted,
provided, however, that (1) the existence of such Liens and challenge of such
charges must have been fully disclosed to Lenders, and (2) adequate reserves
therefor in accordance with GAAP must have been established, and (3) such Liens
(in Lenders’ reasonable opinion) could not reasonably be expected to have or
cause a Material Adverse Effect; and
 
 
14

--------------------------------------------------------------------------------

 
 
c.          Purchase Money Liens;
 
d.          Liens of warehousemen, mechanics, materialmen, workers, repairmen,
common carriers, landlords and other similar Liens arising by operation of law
or otherwise, not waived in connection herewith, for amounts that are not yet
due and payable or which are, being diligently contested in good faith by the
Borrower or EXCX, as the case may be, by appropriate proceedings;
 
e.          Attachment or judgment Liens individually or in the aggregate, not
in excess of $25,000, exclusive of (i) any amounts that are duly bonded or (ii)
any amount adequately covered by insurance as to which the insurance company has
not disclaimed or disputed in writing its obligations for coverage;
 
f.           Deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
 
g.          Deposits, not in excess or $25,000, or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business;
 
h.          Easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower; and
 
i.           Extensions and renewals of the foregoing permitted Liens.

 
Neither Parent, the Operating Sub nor EXCXwill similarly covenant to or in favor
of any other Person that it will not create, permit or suffer the creation or
existence of any Liens on any of its property or assets.  In addition, neither
Parent, the Operating Sub nor EXCXwill purchase or otherwise acquire any
additional assets (including any leasehold interest therefor) unlessLenders’
interest in such property either (a) is already covered and perfected pursuant
to an existing and effective UCC-1 financing statement, fixture filing, mortgage
and/or leasehold mortgage (as appropriate) in favor of Lendersor (b) otherwise
becomes properly perfected within 5 calendar days after any such acquisition by
the Borrower’s filing (at its expense) all necessary UCC-1 financing statements,
fixture filings, mortgages and/or leasehold mortgages (as appropriate, and in
form and substance reasonably acceptable to Lenders).
 
5.6.        Transfer of Assets.  Neither Parent, the Operating Sub nor
EXCXwillsell, lease, license, transfer or otherwise dispose of any of its
assets.
 
 
15

--------------------------------------------------------------------------------

 
 
5.7.        Acquisitions and Investments.  Neither Parent, the Operating Sub nor
EXCXwill purchase or otherwise acquire (including by way of share exchange) any
part or amount of the equity ownership or assets of, or make any investments in,
any other corporation, partnership, limited liability company or other venture
or enterprise.
 
5.8. New Ventures; Mergers. Neither Parent, the Operating Sub nor EXCXwill(a)
enter into any new business activities or ventures not directly related to its
current business, or (b) merge or consolidate with or into any other
corporation, partnership, limited liability company or other organization, or
(c) create or acquire (or cause or permit the creation or acquisition of) any
Subsidiary or Affiliate (except the hiring of officers and directors).
Notwithstanding the foregoing, Parent, the Operating Sub and EXCXmay create or
acquire (or cause or permit the creation or acquisition of) one or more
wholly-owned Subsidiaries providedthat (1) each such Subsidiary becomes a
“Borrower,” “Guarantor” and/or “Obligor” under the Loan Documents, and (2) a
first priority security interest in and pledge of 100% of the assets and equity
of each such Subsidiary is perfected in favor of Lenders as additional
Collateral under the Loan Documents (except as otherwise permitted under Section
5.5).
 
5.9.        Transactions with Affiliates.  Neither Parent, the Operating Sub nor
EXCXwillenter into any transaction or agreement with any Subsidiary, Affiliate
or other related enterprise (other than Lenders)exceptasapproved in writing by
the Lenders or as contemplated herein.
 
5.10.      Distributions or Dividends.  Neither Parent, the Operating Sub nor
EXCXwill declare or make (directly or indirectly) any payment or distribution
with respect to, or incur any liability for the purchase, acquisition,
redemption or retirement of, any of its equity interests (including warrants
therefor) or as a dividend, return of capital or other payment or distribution
of any kind to any holder of any such equity interest.
 
5.11.      Issuance of Additional Equity.  Neither Parent, the Operating Sub nor
EXCXwill permit the issuance, reissuance, conversion or exercise of any of its
equity interests (common stock, preferred stock, partnership interests, member
interests or otherwise) or any options, warrants, convertible securities or
other rights to purchase such beneficial or equity interest, other than pursuant
to any outstanding contracts, rights, warrants or agreements or as approved in
writing by Lenders.
 
5.12.      Removal of Assets.  Neither Parent nor  EXCXwillremove or permit the
removal of any asset or group of assets to a jurisdiction or a county in which
no financing statement on Form UCC-1 has been filed naming Lenders as “secured
party” with respect to such assets.  Moreover, neitherParent, the Operating Sub
nor EXCXwillmove the location of its chief executive office (or change its
official mailing address) without providing Lenders with prior written notice
thereof.
 
5.13.      Modifications to Organic Documents.  Neither Parent, the Operating
Sub nor EXCXwill (a) amend or otherwise modify any of its Organic Documents, or
(b) change its official name, its operating names or the names under which it
executes contracts and conducts business.
 
 
16

--------------------------------------------------------------------------------

 
 
5.14.      Terms of and Modifications to Material Relationships.  Neither Parent
nor EXCX will (and will not permit any other party to) cancel, terminate, amend,
modify or otherwise alter (a) any agreement regarding the provision of
management services to any Borrower, or (b) any Material Contract listed (or
contract that should be listed) on Schedule 3.8.  In addition, Parent, the
Operating Sub and EXCXwill use commercially reasonable efforts to ensure that no
Material Contract entered into by Parent or   EXCX after the Closing Date
(including the renewal or extension of any Material Contract existing as of the
Closing Date) will restrict any Borrower’s ability to collaterally assign or
encumber such Material Contract in favor of Lenders.
 
ARTICLE 6:              ADDITIONAL COLLATERAL AND RIGHT OF SET OFF
 
6.1.        Additional Collateral.  As additional collateral for the payment of
any and all indebtedness and obligations of Parent, the Operating Sub and EXCXto
each Lender (whether matured or unmatured, and whether now existing or hereafter
incurred or created hereunder or otherwise), Parent, the Operating Sub and
EXCXhereby grant each Lender a security interest in and a lien upon all funds,
balances, all of which shall be held in the  Account, and other property of any
kind of such Borrower, or in which Parent or  EXCX has any interest (limited to
the interest of Parent, the Operating Sub or EXCXtherein), now or hereafter in
the possession, custody or control of such Lender or any Affiliate of such
Lender.
 
6.2.        Right of Set-Off.  Each Lender is hereby authorized at any time and
from time to time during the existence of an Event of Default hereunder (unless
expressly prohibited by applicable law) to set-off and apply any and all assets
and other indebtedness at any time held or owing by any Lender (or any of their
Affiliates) to or for the credit or the account of EXCX, the Operating Sub or
Parentagainst any and all of the indebtedness and monetary obligations of EXCX,
the Operating Sub or Parent now or hereafter existing under the Loan Documents
or any other evidence of indebtedness originated, acquired or otherwise held by
any Lender, irrespective of whether such Lender shall have made any demand under
the Loan Documents or other indebtedness and although such obligations may be
unmatured.  Such Lender agrees to notify EXCX, the Operating Sub or Parent
within a commercially reasonable time after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not in any way affect the validity of such set-off and application.
 
6.3.        Additional Rights.  The rights of each Lender under this Article 6
are in addition to the other rights and remedies (including other rights of
set-off) that Lenders may have by contract, at law, or otherwise.
 
ARTICLE 7:            DEFAULT AND REMEDIES
 
7.1.        Events of Default.  Each of the following events separately
constitutes an independent Event of Default hereunder:
 
7.1.1.             Payment Obligations.  If any payment of principal, interest,
fees, expenses, indemnities or other sums payable to any Lender under any Loan
Document (including under any Note) is not received by Lenders in immediately
available funds on the date such payment is due and payable or the Additional
Fees and Compensation payable under Section 1.6 hereof are not paid when due.
 
 
17

--------------------------------------------------------------------------------

 
 
7.1.2.             Representations and Warranties.  If any representation,
warranty or other statement made in any Loan Document, or in any written report,
schedule, exhibit, certificate, agreement, or other document given by or on
behalf of the Parent, the Borrower, SF or any other Obligor (or otherwise
furnished in connection herewith) when made was misleading or incorrect in any
material respect.
 
7.1.3.             Other Covenants in Loan Documents.  If the Parent, the
Operating Sub, EXCX, SF or any other Obligor defaults in the full and timely
performance when due of any other covenant or agreement contained in any Loan
Document (or in any other document or agreement now or hereafter executed or
delivered in connection herewith), and such default remains uncured for a period
of five (5) Business Days after the earlier of the date that any Lender notifies
EXCX thereof or the date that   EXCX otherwise acquires knowledge or should have
acquired knowledge thereof.
 
7.1.4.             Default Under Material Agreements with Other Parties.  (a) If
the Parentm the Operating Sub or  EXCX fails or refuses to make any required
payment (whether principal, interest or otherwise) with respect to any Loan
Advance (or with respect to any guaranty or reimbursement obligation of any such
indebtedness) priorto the expiration of any applicable grace period with respect
to such payment, or (b) if any such indebtedness for borrowed money is
accelerated prior to its express maturity as a result of any default thereunder,
or (c) if any event of default (as described or defined therein, which term
shall include any notice and cure periods provided therein) occurs or exists
under the provisions of any Material Contract listed on Schedule 3.8 (or a
contract that should be listed on Schedule 3.8 under the terms hereof) or any
contract or agreement relating to an Event is in breach, default or such Event
cancelled.
 
7.1.5.             Security Interest.  If the security interest or lien in any
of the Collateral, at any time does not constitute a legal, valid and
enforceable security interest or lien in favor of Lenders.
 
7.1.6.             Change of Control.If the Parent ceases to own and control
100% of each class of securities of the Operating Sub and EXCX.
 
7.1.7.             Insolvency.  If SF,the Parent, the Operating Sub or
Borrower,  (a) becomes insolvent, bankrupt or generally fails to pay its, his or
her debts as such debts become due; or (b) is adjudicated insolvent or bankrupt
in any proceeding; or (c) admits in writing an inability to pay its, his or her
debts; or (d) comes under the authority of a custodian, receiver or trustee (or
one is appointed for substantially all of its, his or her property); or (e)
makes an assignment for the benefit of creditors; or (f) has commenced against
it, him or her any proceedings under any law related to bankruptcy, insolvency,
liquidation, dissolution or the reorganization, readjustment or release of
debtors that is either not contested or if contested is not dismissed or stayed
within thirty (30) calendar days after the commencement thereof; or (g)
commences or institutes any proceedings under any law related to bankruptcy,
insolvency, liquidation, dissolution or the reorganization, readjustment or
release of debtors; or (h) calls a meeting of creditors with a view to arranging
a composition or adjustment of debt; or (i) by any act or failure to act that
indicates consent to, approval of or acquiescence in any of the foregoing.
 
 
18

--------------------------------------------------------------------------------

 
 
7.1.8.            Additional Liabilities.  If any judgment, writ, warrant,
attachment or execution or similar process that calls for payment or presents
liability in excess of $75,000 is rendered, issued or levied against SF, Parent,
the Operating Subor EXCXor any of its or their properties or assets and such
liability is not paid, waived, stayed, vacated, discharged, settled, satisfied
or fully bonded within five(5) calendar days after it is rendered, issued or
levied.
 
7.1.9.            Business Delays.  If any of the Events for which Event
Expenditure requests are required to be approved as provided herein and have
been approved do not occur as scheduled as provided on Schedule 1.1.3.
 
7.1.10.          Material Adverse Change.  If Lenders determine in good faith
that a Material Adverse Change has occurred with respect to SF, Parent or
Borrower.
 
7.2.        Remedies.
 
7.2.1.    Acceleration, Termination and Pursuit of Collateral.  At any time
during the existence of any Event of Default, at the election Lenders but with
notice thereof to a Parent, the Operating Sub and EXCX(unless an Event of
Default described in Section 7.1.9has occurred, in which case acceleration will
occur automatically with respect to the entire indebtedness and without any
notice), then Lenders (a) may terminate any or all Commitments and/or
Facilities, and/or (b) may accelerate the Loan Maturity Date, and/or (c) may
declare all or any portion of the indebtedness of Parent, the Operating Sub
and/or  EXCX to Lenders and the Contribution Agreement obligation of SF to
Lenders (hereunder or otherwise, and including all principal, fees, expenses and
indemnities hereunder) to be immediately due and payable.  At any time during
the existence of any Event of Default, Lenders will also have the immediate
right to enforce and realize upon any collateral security granted under any Loan
Document in any manner or order that Lenders deem expedient.
 
7.2.2.    Other Remedies.  In addition to the rights and remedies expressly
granted in the Loan Documents, each Lender also will have all other legal and
equitable rights and remedies granted by or available under all applicable law
(including the “self help” and other rights of a secured party under the UCC),
and all rights and remedies will be cumulative in nature.
 
ARTICLE 8:            DEFINITIONS AND RULES OF CONSTRUCTION


8.1
Definitions.  When used in this Agreement, the following terms shall have the
respective meanings set forth below:

 
8.1.1
“Account” means, at any relevant time, the designated or principal account of
Borrowers as set forth on Schedule 1.1.1for purposes of effecting transactions
hereunder.

 
8.1.2
“Advance” means any advance of funds under any Facility.

 
8.1.3
“Advance Event Authorization” has the meaning set forth in Section 2.2.

 
 
19

--------------------------------------------------------------------------------

 
 
8.1.4
“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under direct or indirect common control with
such Person. A Person shall be deemed to “control” another Person if such first
Person directly or indirectly possesses the power to direct (or to cause the
direction of or to materially influence) the management and policies of the
second Person, whether through the ownership of voting securities, by contract
or otherwise. Without limiting the generality of the foregoing, each of the
following Persons will be deemed to be an Affiliate of a Person: (a) each Person
who owns or controls 5% or more of any class or series of any equity interest of
such Person, and (b) each member, manager, partner, director and/or senior
executive officer of such Person or any Affiliate thereof, and (c) any family
member or other relative of such Person or any Affiliate thereof, and (d) any
trust of which any Person or Affiliate thereof is either a trustee or
beneficiary. Notwithstanding the foregoing, no Lender shall be deemed to be an
Affiliate of any Obligor solely by virtue of this Agreement.

 
8.1.5
“Agreement” means this Credit Facility Agreement and all the exhibits and
schedules hereto, all as may be amended and otherwise modified from time to time
hereafter.

 
8.1.6
“Authorized Officer” means Sheldon Finkel, any officer, employee or
representative of such organization who is expressly designated in writing as
such or is otherwise authorized in writing to borrow funds by Sheldon Finkel
hereunder or, as appropriate, to sign loan documents and/or deliver certificates
on behalf of such organization pursuant to the provisions of such organization’s
most recent resolution on file with Lenders.

 
8.1.7
“Authorization” means any license or other governmental permit, certificate
and/or approval issued by any Official Body.

 
8.1.8
“Borrowers” means  EXCX  Funding Corp., and The Empire Sports & Entertainment
Holdings Co., and The Empire Sports and Entertainment Company having their
principal and chief executive office at the address specified in the Notice
Section hereof, or any successor or authorized assignee thereof.

 
8.1.9
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks under the laws of the State of New York (or, with respect to certain LIBO
Rate matters, banks in London, England) are authorized or required to be closed.

 
8.1.10
“Event Expenditures” means expenditures set forth on Schedule 2.2.

 
8.1.11
“Closing Date” means the date on which all conditions precedent to the
effectiveness of this Agreement under Section 2.1 have been satisfied or waived
by Lenders.

 
8.1.12
“Collateral” means the collateral security committed to Lenders under the
Collateral Security Documents executed by any Parent, the Operating Sub or
EXCXor any other Obligor in favor of Lenders pursuant to this Agreement from
time to time and/or pursuant to all similar or related documents and agreements
from time to time, all as amended from time to time.

 
 
20

--------------------------------------------------------------------------------

 
 
8.1.13
“Collateral Security Documents” means, individually and collectively, (a) the
Security Agreements and the financing statements filed pursuant thereto, and (b)
the Pledge and Security Agreements, and (c) any additional documents
guaranteeing indebtedness, assuring performance of obligations, subordinating
indebtedness, or granting security or Collateral to Lenders hereunder, all as
amended from time to time.

 
8.1.14
“Commitment” means any commitment for credit pursuant to a Facility established
hereunder.

 
8.1.15
“Commitment Percentage” means, with respect to each Lender, that portion of the
total Commitments as to which such Lender is obligated.

 
8.1.16
“Current Loan Commitment” means the absolute maximum amount of credit that is
available for borrowing from time to time under the Loan Facility, as such
amount is determined in accordance with Section 1.3.

 
8.1.17
“Default” means any event or circumstance that with the giving of notice or the
passage of time would constitute an Event of Default.  The term Default shall
include any Event of Default arising therefrom.

 
8.1.18
“Dollar” or “$” means U.S. dollars.

 
8.1.19
“Event of Default” means each of the events described in Section 7.1.

 
8.1.20
“Facility” means any credit facility established under Article 1.

 
8.1.21
“GAAP” means generally accepted accounting principles applied on a consistent
basis set forth in the Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or in such other statements by such
other entity as Lenders may reasonably approve, which are applicable in the
circumstances as of the date in question, and the requirement that such
principles be applied on a consistent basis shall mean that the accounting
principles observed in a current period are comparable in all material respects
to those applied in preceding periods.

 
8.1.22
“Initial Term Loan Commitment” means the amount of the Loan Commitment as of the
Closing Date, as such amount is set forth in Section 1.2.1.

 
8.1.23
“Lender” means, individually and collectively, the following:

 
 
a.
The parties identified herein as “Lenders” or any successor, assignee,
participant, pledgee or other transferee of such Lender hereunder, and

 
 
b.
Any other entity subsequently added hereto as a Lender hereunder, or any
successor, assignee, participant or other transferee thereof.

 
 
21

--------------------------------------------------------------------------------

 
 
8.1.24
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), reversionary or
reclamation interest, charge against or interest in property to secure payment
of a debt or performance of an obligation or other priority or preferential
arrangement of any kind or nature whatsoever.

 
8.1.25
“Loan” means any loan or Advance of funds under any Facility as well as any
other credit extended by any Lender to any ofParent, the Operating Sub or
EXCXunder this Agreement.

 
8.1.26
“Loan Documents” means this Agreement, any Notes, the Collateral Security
Documents the Contribution Agreement and any other documents, agreements and
certificates entered into or delivered in connection herewith or therewith or
pursuant hereto or thereto, all as may be amended, modified and supplemented
from time to time.

 
8.1.27
“Account” means an account established by  EXCXat J.P Morgan Chase Bank as No.
8771551010 (checking) and/or 2950548202 (savings).

 
8.1.28
“Material Adverse Change” means any change that has or causes or could
reasonably be expected to have or cause a Material Adverse Effect.

 
8.1.29
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a material adverse change to, or, as
the case may be, a materially adverse effect on:

 
 
a.
The business, assets, revenues, financial condition, operations, Collateral or
prospects of Parent, the Operating Sub or EXCXor other Obligor; or

 
 
b.
The ability of any of Parent, the Operating Sub or EXCXto perform any of its
payment obligations when due or to perform any other material obligations under
any Loan Document; or

 
 
c.
Any right, remedy or benefit of any Lender under any Loan Document.

 
8.1.30
“Material Contract” has the meaning set forth in Section 3.8.

 
8.1.31
“Notes” means, individually and collectively, each promissory note delivered to
each Lender pursuant to any Loan Document and evidencing any indebtedness to
such Lender under the Loan Documents (each as may be amended, modified,
supplemented, restated, extended, renewed or replaced from time to time).

 
8.1.32
“Obligations” means all of the indebtedness and obligations (monetary or
otherwise) of any Parent, the Operating Sub or EXCXand any other Obligor arising
under or in connection with any Loan Document as well as all indebtedness and
obligations (monetary or otherwise) of any Parent, the Operating Sub or EXCXor
other Obligor or any Affiliate of any of Parent or EXCX or other Obligor arising
under or in connection with any agreement between any such Affiliate and or any
Lender (or any Affiliate of any Lender).

 
 
22

--------------------------------------------------------------------------------

 
 
8.1.33
“Obligor” means the Parent, the Operating Sub EXCX or any other Person (other
than Lenders) obligated under any Loan Document.

 
8.1.34
“Official Body” means any federal, state, local, or other government (or any
political subdivision, agency, authority, bureau, commission, department or
instrumentality thereof) and any court, tribunal, grand jury or arbitrator, in
each instance whether foreign or domestic.

 
8.1.35
“Organic Document” means, relative to any entity, its certificate and articles
of incorporation or organization, its by-laws or operating agreements, and all
equityholder agreements, voting agreements and similar arrangements applicable
to any of its authorized shares of capital stock, its partnership interests or
its member interests, and any other arrangements relating to the control or
management of any such entity (whether existing as a corporation, a partnership,
a limited liability company or otherwise).

 
8.1.36
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 
8.1.37
“Pledge and Security Agreements” means, individually and collectively, each
pledge and security agreement relating to a pledge of an equity interest in an
enterprise (all as may be amended, modified and supplemented from time to time)
required to be executed and delivered in favor of Lenders pursuant to the Loan
Documents.

 
8.1.38
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
1.6.1.

 
8.1.39
“Securities Acts” means, collectively, the Securities Act of 1933 and the
Securities Exchange Act of 1934, each as amended, and as implemented by the
Securities and Exchange Commission and interpreted by the Securities and
Exchange Commission or any court of competent jurisdiction.

 
8.1.40
“Security Agreements” means, collectively, each security agreement (as may be
amended, modified and supplemented from time to time) required to be executed
and delivered in favor of Lenders pursuant to Article 2, and any other security
agreement required or delivered in connection with the Loan Documents, including
any intellectual property assignments or security agreements required to be
delivered pursuant to Article 2.

 
8.1.41
“Settlement Date” means, with respect to any Advance hereunder, the date on
which funds are advanced by Lenders.

 
8.1.42
“Shares” has the meaning set forth in Section 1.6.2.

 
 
23

--------------------------------------------------------------------------------

 
 
8.1.43
“Subsidiary” of any Person or entity means any Person as to which such other
Person or entity (a) directly or indirectly owns, controls or holds 25% or more
of the outstanding beneficial interest or (b) is otherwise required in
accordance with GAAP to be considered as part of a consolidated organization.

 
8.1.44
“Loan Commitment” means the Commitment established pursuant to Section 1.1 and
Section 1.3.

 
8.1.45
“Loan Facility” means the term loan Facility as described in Article 1.

 
8.1.46
“Loan Maturity Date” has the meaning set forth in Section 1.1.2, as may be
extended from time to time in Lenders’ sole and absolute discretion.

 
8.1.47
“Loan Note” means any Note payable to the order of a Lender prepared in
accordance with Section 1.1.4, as may be amended, modified, restated, replaced,
supplemented, extended or renewed from time to time hereafter.

 
8.1.48
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 
8.2
Rules of Interpretation and Construction.

 
8.2.1
Plural; Gender.  Unless otherwise expressly stated or the context clearly
indicates a different intention, then (as may be appropriate in the particular
context) (a) a singular number or noun used in any Loan Document includes the
plural, and a plural number or noun includes the singular, and (b) the use of
the masculine, feminine or neuter gender pronouns in any Loan Document includes
each and all genders.

 
8.2.2
Section and Schedule References.  Unless otherwise expressly stated or the
context clearly indicates a different intention, then all references to
sections, paragraphs, clauses, schedules and exhibits in any Loan Document are
to be interpreted as references to sections, paragraphs, clauses, schedules and
exhibits of such Loan Document (rather than of some other Loan Document).  In
addition, the words “herein”, “hereof”, “hereunder”, “hereto” and other words of
similar import in any Loan Document refer to such Loan Document as a whole, and
not to any particular section, paragraph or clause in such Loan Document.

 
8.2.3
Titles and Headings.  Unless otherwise expressly stated or the context clearly
indicates a different intention, then the various titles and headings in the
Loan Documents are inserted for convenience only and do not affect the meaning
or interpretation of such Loan Document or any provision thereof.

 
8.2.4
“Including” and “Among Other” References.  Unless otherwise expressly stated or
the context clearly indicates a different intention, then all references in the
Loan Documents to phrases containing or list preceded by the words “include”,
“includes”, “including”, “among other”, “among other things” or other words or
phrases of similar import are to be interpreted to mean such “without
limitation” (whether or not such additional phrase is actually added).  In other
words, such words and phrases connote an illustrative example or list rather
than an exclusive example or list.

 
 
24

--------------------------------------------------------------------------------

 
 
8.2.5
“Shall”, “Will”, “Must”, “Can” and “May” References.  Unless otherwise expressly
stated or the context clearly indicates a different intention, then all
references in the Loan Documents to the words “shall”, “will” and “must”
(including, when modified by “not”) are to be interpreted to indicate mandatory
actions or restrictions (as applicable), and all references in the Loan
Documents to the words “may” and “can” (unless modified by “not”) are to be
interpreted to indicate permissive actions.

 
8.2.6
“Knowledge” of a Person.  Unless otherwise expressly stated or the context
clearly indicates a different intention, then (a) all references to the
“knowledge,” “awareness” or “belief” of any Person that is not a natural person
are to be interpreted to mean the knowledge, awareness or belief of senior and
executive management of such Person (and including the knowledge or awareness of
managers of limited liability companies and general partners of partnerships),
and (b) all representations qualified by the “knowledge,” “awareness” or
“belief” of a Person are to be interpreted to mean (unless a different standard
is specified) that such Person has conducted a commercially reasonable inquiry
and investigation prior to making such representation.

 
8.2.7
Successors and Assigns.  Unless otherwise expressly stated or the context
clearly indicates a different intention, then all references to any Person
(including any Official Body) in any Loan Document are to be interpreted as
including (as applicable) such Person’s successors, assigns, estate, heirs,
executors, administrators and personal representatives.  Notwithstanding the
foregoing, none of Parent, EXCX or other Obligor may assign or delegate any Loan
Document (or any right or obligation thereunder) except to the extent expressly
permitted hereunder or under such other Loan Document; Lenders shall be
permitted without the consent of any other party, to assign, transfer, convey
and grant participations in the Loans.

 
8.2.8
Modifications to Documents.  Unless otherwise expressly stated or the context
clearly indicates a different intention, then all references to any Loan
Document or other agreement or instrument in any Loan Document are to be
interpreted as including all extensions, renewals, amendments, supplements,
substitutions, replacements and waivers thereto and thereof from time to time.

 
8.2.9
References to Laws and Regulations.  Unless otherwise expressly stated or the
context clearly indicates a different intention, then all references to any law,
regulation, rule, order or policy in any Loan Document are to be interpreted
references to such law, regulation, rule or policy (a) as implemented and
interpreted from time to time by Official Bodies with appropriate jurisdiction
therefor, and (b) as amended, modified, supplemented, replaced and repealed from
time to time.

 
8.2.10
Conflicts Among Loan Documents.  Unless otherwise expressly stated or the
context clearly indicates a different intention, then any irreconcilable
conflict between the terms and conditions of this Agreement and the terms and
conditions of any other Loan Document (otherthan a Note issued to any Lender)
are to be resolved by having the terms and conditions of this Agreement govern.

 
 
25

--------------------------------------------------------------------------------

 
 
8.2.11
Independence of Covenants and Defaults.  All covenants and defaults contained in
the Loan Documents shall be given independent effect.  If a particular action or
condition is not permitted by any covenant in the Loan Documents, then the fact
that such action or condition would be permitted by an exception to (or would
otherwise be within the limitations of) another covenant in the Loan Documents
shall not avoid the occurrence or existence of a Default if such action is taken
or if such condition exists.

 
ARTICLE 9:          MISCELLANEOUS
 
9.1
Indemnification, Reliance and Assumption of Risk.  Without limiting any other
indemnification in any Loan Document, each or Parent, the Operating Sub and
EXCX(jointly and severally) hereby agrees to defend each Lender (and their
directors, officers, employees, agents, counsels, shareholders, members, and
Affiliates) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, interests, judgments, or costs (including
reasonable fees and disbursements of counsel) incurred by any of them arising
out of or in any way connected with any Loan Document, except for losses
resulting directly and exclusively from any Lender’s own gross negligence,
willful misconduct or fraud.  In addition, each or Parent, the Operating Sub and
EXCXwill reimburse and (jointly and severally) indemnify each Lender for all
costs and losses resulting from the following:  (1) any failure or refusal by
any of Parent, the Operating Sub or EXCXor by any Affiliate of any of Parent,
the Operating Sub or EXCXto provide any requested assistance or cooperation in
connection with any attempt by any Lender to liquidate any Collateral in the
event of any Event of Default and/or any attempt by any Lender to otherwise
exercise its rights hereunder, and (2) any misrepresentation, gross negligence,
fraud or willful misconduct by the Parent, the Operating Sub or   EXCX (or any
of their employees or officers), or any other person or entity pledging
Collateral hereunder.  Moreover, with respect to any Advance Request or other
communication between any or Parent, the Operating Subor EXCXand Lenders
hereunder and all other matters and transactions in connection therewith, each
of Parent, the Operating Sub and EXCXhereby irrevocably authorizes each Lender
to accept, rely upon, act upon and comply with any verbal or written
instructions, requests, confirmations and orders of any Authorized Officer of
any Borrower.  Each ofParent, the Operating Sub and EXCXacknowledges that the
transmissions of any such instruction, request, confirmation, order or other
communication involves the possibility of errors, omissions, mistakes and
discrepancies, and each of Parent, the Operating Sub and EXCXagrees to adopt
such internal measures and operational procedures to protect its interest.  By
reason thereof, each of Parent, the Operating Sub and EXCXhereby assumes all
risk of loss and responsibility for — and hereby releases and discharges each
Lender from any and all risk of loss and responsibility for, and agrees to
indemnify, reimburse on demand and hold each Lender harmless from — any and all
claims, actions, damages, losses, liability and costs by reason of or in any way
related to (a) any Lender’s accepting, relying and acting upon, complying with
or observing any such instructions, requests, confirmations or orders from or on
behalf of any such Authorized Officer, and (b) any such errors, omissions,
mistakes and discrepancies by (or otherwise resulting from or attributable to
the actions or inactions of) any Authorized Officer or any Borrower; provided,
however, neither Parent, the Operating Sub nor EXCXassumes hereby the risk of
any foreseeable actual loss resulting directly and exclusively from any Lender’s
own gross negligence, fraud or willful misconduct.  Each Borrower’s obligations
provided for in this Section will survive any termination of this Agreement, and
the repayment of the outstanding balances hereunder.

 
 
26

--------------------------------------------------------------------------------

 
 
9.2
Assignments and Participations. No Loan Document may be assigned (in whole or in
part) by any of Parent, the Operating subor EXCXwithout the prior written
consent of each Lender. Notwithstanding any other provision of any Loan
Document, without receiving any consent of any Borrower, each Lender at any time
and from time to time may syndicate, participate or otherwise transfer, pledge
or assign all (or any proportionate part of) its rights and obligations under
any of the Loan Documents (or any indebtedness evidenced thereby) to any Person.
Lenders will make reasonable efforts to notify Borrowers of any such absolute
transfer or assignment within twenty (20) Business Days thereafter; however, a
failure to so notify will in no way impair any rights of Lenders or any
participant, transferee or assignee. Upon execution and delivery of an
appropriate instrument between any such participant, transferee or assignee and
an assigning Lender, then such participant, transferee or assignee will become a
Lender party to this Agreement and will have all the rights and obligations of a
Lender as set forth in such instrument. At Lenders’ request, each of Parent, the
Operating Sub and EXCXwill execute (or re-execute) and deliver (or otherwise
obtain) any documents necessary to reflect or implement any such participation,
transfer or assignment (including replacement promissory notes and any requested
letters authorizing such participant, transferee or assignee to rely on existing
certificates and opinions) and will otherwise fully cooperate in any such
syndication process.

 
9.3
No Waiver; Delay.  To be effective, any waiver by Lenders must be expressed in a
writing executed by Lenders.  Once a Default occurs under the Loan Documents,
then such Default will continue to exist until it either is cured (to the extent
specifically permitted) in accordance with the Loan Documents or is otherwise
expressly waived by Lenders (in their sole and absolute discretion) in writing;
and once an Event of Default occurs under the Loan Documents, then such Event of
Default will continue to exist until it is expressly waived by Lenders (in their
sole and absolute discretion) in writing.  If any Lender waives any power, right
or remedy arising hereunder or under any applicable law, then such waiver will
not be deemed to be a waiver (a) upon the later occurrence or recurrence of any
events giving rise to the earlier waiver or (b) as to any other Obligor.  No
failure or delay by any Lender to insist upon the strict performance of any
term, condition, covenant or agreement of any of the Loan Documents, or to
exercise any right, power or remedy hereunder, will constitute a waiver of
compliance with any such term, condition, covenant or agreement, or preclude any
Lender from exercising any such right, power, or remedy at any later time or
times.  By accepting payment after the due date of any amount payable under this
Agreement or any other Loan Document, no Lender will be deemed to waive the
right either to require prompt payment when due of all other amounts payable
under this Agreement or any other Loan Document or to declare an Event of
Default for failure to effect such prompt payment of any such other amount.  The
remedies provided herein are cumulative and not exclusive of each other, the
remedies provided by law, and the remedies provided by the other Loan Documents.

 
9.4
Modifications and Amendments.  Except as otherwise expressly provided in this
Agreement, no modification or amendment to any Loan Document will be effective
unless made in a writing signed by Lenders and each
Borrower.  Notwithstandingtheforegoing, to the extent that any such modification
or amendment attempts to implement any of the following, then such amendment or
modification must be approved by all Lenders:

 
 
27

--------------------------------------------------------------------------------

 
 
 
a.
Increase the Commitment Percentage of any Lender, or

 
 
b.
Reduce the amount of any fees due to Lenders under any Loan Document, or

 
 
c.
Reduce the amount of any payment (whether for principalor any fee), or

 
 
d.
Postpone or extend the Maturity Date for any Facility or any scheduled payment
date (whether for principal, or any fee), or

 
 
e.
Change the definition of “Pro Rata” or otherwise change the number or percentage
of Lenders that are required to take or approve any action under the Loan
Documents, or

 
 
f.
Release or discharge any of Parent, the Operating Sub or EXCXas a “Borrower”
under the Loan Documents or permit Parent, the Operating Sub or EXCXto assign to
another Person any of its rights or obligations under the Loan Documents, or

 
 
g.
Release all or any part of any guaranty of any part of the Indebtedness under
the Loan Documents or any security interest in or pledge of any Collateral
(except as otherwise already expressly authorized under the Loan Documents), or

 
 
h.
Amend this Section.

 
9.5
Disclosure of Information to Third Parties.  Each Lender will employ reasonable
procedures to treat as confidential all written, non-public information
delivered to such Lender pursuant to this Agreement concerning the performance,
operations, assets, structure and business plans of Borrowers that is
conspicuously designated by Borrowers as confidential information.  While other
or different confidentiality procedures may be employed by any Lender, the
actual procedures employed by each Lender for this purpose will be conclusively
deemed to be reasonable if they are at least as protective of such information
as the procedures generally employed by such Lender to safeguard the
confidentiality of Lenders’ own confidential information.  Notwithstanding the
foregoing, each Lender may disclose any information concerning Parent, the
Operating Sub or EXCXin such Lender’s possession from time to time (a) to
permitted participants, transferees, assignees, pledgees and investors
(including prospective participants, transferees, assignees, pledgees and
investors), but subject to a reasonable confidentiality agreement regarding any
non-public confidential information thereby disclosed, and (b) to any federal or
state regulator of such Lender, and (c) to such Lender’s Affiliates, employees,
legal counsel, appraisers, accountants, agents and investors, and (d) to any
Person pursuant to compulsory judicial process, and (e) to any judicial or
arbitration forum in connection with enforcing the Loan Documents or defending
any action based upon the Loan Documents or the relationship between Lenders,
and Borrowers, and (f) to any other Person with respect to the public or
non-confidential portions of any such information.  In addition, from time to
time, each Lender (and their respective Affiliates) may disclose and publish in
marketing presentations and marketing materials that they have extended credit
to Borrowers and the general nature and structure of the Facilities (exclusive
of pricing terms).  Moreover, each Lender (without any compensation,
remuneration or notice to Borrowers) may also include operational and
performance and structural information and data relating to Borrowers in
compilations, reports and data bases assembled by such Lender (or their
Affiliates) and used to conduct, support, assist in and validate portfolio,
industry and credit research and analysis for itself and other Persons;
provided, however, that no Lender may thereby disclose to other Persons any
information relating to Borrowers in a manner that is attributable to Borrowers
unless (1) such disclosure is permitted under the standards outlined above in
this Section or (2) Borrowers otherwise separately consent thereto (which
consent may not be unreasonably withheld).

 
 
28

--------------------------------------------------------------------------------

 
 
9.6
Binding Effect and Governing Law.  This Agreement and the other Loan Documents
have been delivered by Borrowers and the other Obligors and have been received
by Lenders in the State of New York.  This Agreement and all documents executed
hereunder are binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.  This Agreement and all documents
executed hereunder are governed as to their validity, interpretation,
construction and effect by the laws of the State of New York (without giving
effect to the conflicts of law rules of the State of New York).

 
9.7
Notices.  Any notice, request, consent, waiver or other communication required
or permitted under or in connection with the Loan Documents will be deemed
satisfactorily given if it is in writing and is delivered either personally to
the addressee thereof, or by prepaid registered or certified U.S. mail (return
receipt requested), or by a nationally recognized commercial courier service
with next-day delivery charges prepaid, or by telegraph, or by facsimile (voice
confirmed), or by any other reasonable means of personal delivery to the party
entitled thereto at its respective address set forth below:

 
If to any Borrower,

 
Parent, SF
The Empire Sports & Entertainment Holdings Co.

 
ortheir:
110 Greene Street, Suite 403

 
respective Affiliates
New York, New York 10012

 
Attention:
Sheldon Finkel, CEO

 
Facsimile:
212-208-4472

 
With a copy to the following listed counsel or such other counsel as may be
designated by Borrowers or SF from time to time (and which notice shall not
constitute notice to Borrowers and failure to give such notice shall not affect
the effectiveness of notice to Borrowers):
 
If to Parent or EXCS:
 
The Empire Sports & Entertainment Holdings Co.,
110 Greene Street, Suite 403
New York, New York 10012
Attn: Peter Levy, General Counsel
facsimile: (212) 208-4472, and
 
 
29

--------------------------------------------------------------------------------

 
 
If to SF:
 
Thomas R. Roberts, Esq.
Law Offices of Thomas R. Roberts
c/o Velocity Technology Solutions, Inc.
850 Third Avenue, 10th Floor
New York, New York 10022
Tel: (646) 884-6611
Fax: (646) 884-6670
 
 
If to Lenders:
4400 Biscayne Blvd

Suite 800
Miami, Florida 33137
Tel: (305) 576-5116
Fax: (305) 571-9400
Attention: Barry Honig and Michael Brauser
 
Any party to a Loan Document may change its address or facsimile number for
notice purposes by giving notice thereof to the other parties to such Loan
Document in accordance with this Section, provided that such change shall not be
effective until 2 calendar days after notice of such change.  All such notices
and other communications will be deemed given and effective (a) if by mail, then
upon actual receipt or 5 calendar days after mailing as provided above
(whichever is earlier), or (b) if by facsimile, then upon successful transmittal
to such party’s designated number, or (c) if by telegraph, then upon actual
receipt or 2 Business Days after delivery to the telegraph company (whichever is
earlier), or (d) if by nationally recognized commercial courier service, then
upon actual receipt or 2 Business Days after delivery to the courier service
(whichever is earlier), or (e) if otherwise delivered, then upon actual
receipt.  For any and all purposes related to giving and receiving notices and
communications between any Parent, EXCX and Lenders under any Loan Document,
each of Parent, the Operating Sub and EXCXhereby irrevocably appoints Parent,
the Operating Sub and EXCX(and each Authorized Officer thereof ) as its agent to
whom each Lender may give and from whom each Lender may receive all such notices
and communications, and each Lender is entitled to rely upon (and treat as being
properly authorized by Borrowers) any verbal or written notices or
communications purportedly received from (or that such Lender believes in good
faith to be received from) such Authorized Officer.
 
10.8.          Relationship with Prior Agreements.  This Agreement completely
and fully supersedes all oral agreements and all other and prior written
agreements by and among Borrowers and any Lender concerning the terms and
conditions of this credit arrangement.
 
 
30

--------------------------------------------------------------------------------

 
 
10.9.      Severability.  If fulfillment of any provision of or any transaction
related to any Loan Document at the time performance is due involves
transcending the limit of validity prescribed by applicable law, then ipsofacto,
the obligation to be fulfilled shall be reduced to the limit of such
validity.  If any clause or provision of this Agreement operates or would
prospectively operate to invalidate this Agreement or any other Loan Document in
whole or in part, then such clause or provision only shall be void (as though
not contained herein or therein), and the remainder of this Agreement or such
other Loan Document shall remain operative and in full force and effect;
provided, however, if any such clause or provision pertains to the repayment of
any indebtedness hereunder, then the occurrence of any such invalidity shall
constitute an immediate Event of Default hereunder.
 
10.10.    Terminationand Survival. All representations, warranties, covenants
and other agreements of any Obligor contained in any Loan Document or any other
documentation required thereunder will survive the execution and delivery of the
Loan Documents and the funding of the Advances hereunder and will continue in
full force and effect until terminated in accordance with this Agreement.  Upon
(a) indefeasible receipt by Lenders of the entire indebtedness and all other
amounts then due or owing to any Lender under the Loan Documents (without any
condition, deduction, offset, netting, counterclaim or reservation of rights),
and (b) receipt by Lenders of an instruction from Borrowers to terminate and
cancel the Loan Documents, all Commitments and all Facilities thereunder
(together with an acknowledgment that no Lender will have any further
obligations or liabilities under or in connection with any Loan Document),
thenLenders (at the written request and expense of Borrowers) will terminate and
cancel all Loan Documents (otherthan the waivers, reinstatement rights, and
reimbursement and indemnification protections in favor of each Lender under the
Loan Documents, which provisions shall survive any such termination of the Loan
Documents).
 
10.11.    Reinstatement.  To the maximum extent not prohibited by applicable
law, this Agreement and the other Loan Documents (and the indebtedness hereunder
and Collateral therefor) will be reinstated and the indebtedness correspondingly
increased (as though such payment(s) had not been made) if at any time any
amount received by any Lender in respect of any Loan Document is rescinded or
must otherwise be restored, refunded or returned by such Lender to Parent, the
Operating Sub or EXCXor any other Person (a) upon or as a result of the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
Parent or  EXCX or any other Person, or (b) upon or as a result of the
appointment of any receiver, intervenor, conservator, trustee or similar
official for any of Parent, the Operating Sub or EXCXor any other Person or for
any substantial part of the assets of any of Parent, the Operating Sub or EXCXor
any other Person, or (c) for any other reason.
 
10.12.    Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document.  Each such counterpart will be deemed to be an
original but all counterparts together will constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
10.13.   Waiver of Liability.  Each of SF, Parent, the Operating Sub and EXCX(a)
agrees that neither anyLender (nor any of their directors, officers, employees
or agents) shall have any liability to any of SF, Parent, the Operating Sub or
EXCX (whether sounding in tort, contract or otherwise) for losses or costs
suffered or incurred by SF, Parent, the Operating Sub or  EXCX in connection
with or in any way related to the transactions contemplated or the relationship
established by any Loan Document, or any act, omission or event occurring in
connection herewith or therewith, exceptfor foreseeable actual losses resulting
directly and exclusively from such Lender’s own gross negligence, willful
misconduct or fraud and (b) waives, releases and agrees not to sue upon any
claim against any Lender (or their directors, officers, employees or agents)
whether sounding in tort, contract or otherwise, exceptfor claims for
foreseeable actual losses resulting directly and exclusively from such Lender’s
own gross negligence, willful misconduct or fraud.  Moreover, whether or not
such damages are related to a claim that is subject to the waiver effected above
and whether or not such waiver is effective, no Lender (nor their directors,
officers, employees or agents) shall have any liability with respect to (and
each of SF, Parent, the Operating Sub and EXCXhereby waives, releases and agrees
not to sue upon any claim for) any special, indirect, consequential, punitive or
non-foreseeable damages suffered by any of SF, Parent, the Operating Sub and
EXCXin connection with or in any way related to the transactions contemplated or
the relationship established by any Loan Document, or any act, omission or event
occurring in connection herewith or therewith.
 
10.14.   Forum Selection; Consent to Jurisdiction.  Any litigation in connection
with or in any way related to any Loan Document, or any course of conduct,
course of dealing, statements (whether verbal or written), actions or inactions
of any Lender or any of Parent, the Operating Sub or  EXCX will be brought and
maintained exclusively in the courts of State of New York or in the United
States District Court for the Southern District of New York; provided, however,
that any suit seeking enforcement against any Borrower, any Collateral or any
other property may also be brought (at Lenders’ option) in the courts of any
other jurisdiction where such Collateral or other property may be found or where
any Lender may otherwise obtain personal jurisdiction over such Borrower.  Each
ofParent, the Operating Sub and EXCXhereby expressly and irrevocably submits to
the jurisdiction of the courts of State of New York and of the United States
District Court for the Southern District of New York for the purpose of any such
litigation as set forth above and irrevocably agrees to be bound by any final
and non-appealable judgment rendered thereby in connection with such
litigation.  Each of Parent, the Operating Sub and EXCXfurther irrevocably
consents to the service of process by registered or certified mail, postage
prepaid, or by personal service within or outside State of New York.  Each of
Parent, the Operating Sub and EXCXhereby expressly and irrevocably waives, to
the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such litigation brought in any
such court referred to above and any claim that any such litigation has been
brought in an inconvenient forum.  To the extent that any of Parent, the
Operating Sub or EXCXhas or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself or its property, then such Parent, the Operating Sub and
EXCXhereby irrevocably waives such immunity in respect of its obligations under
this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
10.15.   Waiver of Jury Trial.  Each Lender, the Parent, the Operating Sub
and   EXCX each hereby knowingly, voluntarily and intentionally waives any
rights it may have to a trial by jury in respect of any litigation (whether as
claim, counter-claim, affirmative defense or otherwise) in connection with or in
any way related to any of the Loan Documents, or any course of conduct, course
of dealing, statements (whether verbal or written), actions or inactions of any
Lender, the Parent or the Borrower.  The Parent, the Operating Sub and   EXCX
acknowledges and agrees (a) that it has received full and sufficient
consideration for this provision (and each other provision of each other Loan
Document to which it is a party), and (b) that it has been advised by legal
counsel in connection herewith, and (c) that this provision is a material
inducement for each Lender entering into the Loan Documents and funding Advances
thereunder.
 
10.16.    Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of this Agreement
and the related matters hereto.  Each party recognizes and acknowledges that
counsel to the Lenders has represented Parent and may, in the future, represent
others in connection with various legal matters and each party waives any
conflicts of interest and other allegations that it has not been represented by
its own counsel.

 
[BALANCE OF PAGE INTENTIONALLY BLANK]
 
 
33

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed this Credit Facility Agreement, as an instrument under seal (whether or
not any such seals are physically attached hereto), as of the day and year first
above written.




 
PARENT
     
THE EMPIRE SPORTS & ENTERTAINMENT HOLDINGS CO.
         
By:
/s/ Peter Levy
 
Name: Peter Levy
 
Title: Executive V.P




 
THE EMPIRE SPORTS & ENTERTAINMENT,CO.
     
By:
/s/ Peter Levy
 
Name: Peter Levy
 
Title: Executive V.P.
     
EXCX  FUNDING CORP.
     
By:
/s/ Sheldon Finkel
   
Name: Sheldon Finkel
   
Title: CEO



 
34

--------------------------------------------------------------------------------

 
 

 
SHELDON FINKEL
     
/s/ Sheldon Finkel
     
BARRY HONIG
     
/s/ Barry Honig
     
MICHAEL BRAUSER
     
/s/ Michael Brauser

 
 
35

--------------------------------------------------------------------------------

 